Citation Nr: 1507843	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2013; however, he failed to report to the hearing.  As neither he nor his representative ever requested that the hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his current bilateral hearing loss and tinnitus are related to noise exposure in combat during his active military service.  A January 1965 audiogram (the only audiometric testing conducted at his service entrance examination) did not reveal hearing loss in either ear; his service treatment records do not note any complaints, findings, diagnoses, or treatment of hearing loss or tinnitus in either ear; and a January 1969 whispered voice test (the only audiometric testing conducted at his service separation examination) was 15/15 bilaterally.  Nevertheless, as his DD Form 214 confirms his receipt of the Purple Heart Medal and documents his military occupational specialty as a machine gunner, the Board will concede that he was exposed to loud noise in service.

The post-service medical evidence of record has documented the following findings pertaining to the Veteran's ears.  An April 1972 VA treatment record noted that he had no loss of hearing and no ringing.  On November 1974 VA general medical examination, it was noted that his eardrums were intact and that ordinary conversational tones were heard.  A November 2008 VA treatment record noted his report of having tinnitus in his right ear for one year (and occasionally having it in his left ear); it was also noted that he had clear auditory canals and intact tympanic membranes, and that his hearing was grossly normal.  A January 2009 VA audiology consultation record noted his report of subjective hearing loss in both ears that had "gradually decreased" over the past few years, as well as "long standing" tinnitus bilaterally; he also reported military, recreational (motorcycles, power tools), and occupational (truck driver for 30 years) noise exposure; an otoscopy revealed completely impacted canals in both ears, and he was instructed on how to remove the cerumen at home after immediate attempts for cerumen removal were unsuccessful.

On February 2009 VA audiology examination, the Veteran complained of current bilateral hearing loss and tinnitus.  He reported that he had had limited exposure to gunfire in the military, as well as occupational noise exposure while working as a truck driver and recreational noise exposure during "many years of hunting and going to the firing range without the use of ear protection."  He reported that the onset of his tinnitus was approximately one year ago and that it was bilateral (though louder in the left ear) and constant.  Audiometric testing revealed hearing loss for VA purposes in both ears.  Examination revealed excessive/non-occluding cerumen bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss with subjective tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of military noise exposure.  For rationale, the examiner noted that the Veteran's hearing evaluations conducted while in service at enlistment and discharge were within normal limits; the reported onset of hearing loss and tinnitus symptoms (one year ago) were remote in time from noise exposure in service; recreational noise exposure was a contaminating factor; and the Veteran allegedly reported that "he did not feel that his hearing loss or tinnitus were related to noise exposure in the military."

Thereafter, a March 2009 VA ENT consultation record documented the removal of the impaction of cerumen in his ears bilaterally; after such removal, his tympanic membranes were visualized as intact and within normal limits bilaterally.

In his December 2009 notice of disagreement, the Veteran alleged that there was no outside recreational noise evident in his history, and that his history of truck driving did not have a sufficient level of noise to cause his hearing loss.

A January 2010 VA treatment record noted that the Veteran had clear auditory canals and intact tympanic membranes, and that his hearing was grossly normal.  On April 2011 VA general medical examination, it was noted that he had a current complaint of tinnitus, but that the etiology of such was "[u]nknown without further information"; it was also noted that his bilateral ear canals and tympanic membranes were normal and that his hearing was grossly normal bilaterally.

The Board finds that the February 2009 VA examiner's medical opinion is inadequate with regard to whether there is a relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service, because the February 2009 VA examiner failed to explicitly take into account the Veteran's documented combat service (and undisputed exposure to combat noise trauma) and his military occupational specialty as a machine gunner when rendering such opinion.  An updated examination with adequate medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since February 2010.

2.  After the development sought above is completed, arrange for an audiology examination of the Veteran to ascertain the nature and likely etiology of any current bilateral hearing loss and tinnitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that any bilateral hearing loss documented during the period of the current claim is related to any incident of his military service (to include the conceded combat noise exposure therein)?  The examiner must specifically consider and address the Veteran's documented combat service and his military occupational specialty as a machine gunner.

(b)  Is it at least as likely as not (a 50% or better probability) that any tinnitus documented during the period of the current claim is related to any incident of his military service (to include the conceded combat noise exposure therein)?  The examiner must specifically consider and address the Veteran's documented combat service and his military occupational specialty as a machine gunner.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

